Date of Grant: [●]




Exhibit 10.16


BUCKEYE PARTNERS, L.P.
UNIT DEFERRAL AND INCENTIVE PLAN
PHANTOM UNIT GRANT AGREEMENT
(As issued pursuant to the 2013 Long-Term Incentive Plan)
THIS PHANTOM UNIT GRANT AGREEMENT (this “Agreement”), dated as of [●] (the “Date
of Grant”), is delivered by Buckeye GP LLC, a Delaware limited liability company
(the “Company”), to [●] (the “Participant”).




RECITALS


A.    The Buckeye Partners, L.P. Unit Deferral and Incentive Plan (the “Plan”),
provides for the deferral of up to fifty percent (50%) of the Participant’s
Annual Bonus (as defined in the Plan) in exchange for a right to receive a match
having a value equal to the amount deferred, with both the deferred amount and
the matching amount taking the form of phantom units issued pursuant to the
Buckeye Partners, L.P. 2013 Long-Term Incentive Plan (the “LTIP”). Phantom Units
are phantom (notional) rights that represent the right to receive one or more
limited partnership units (a “Unit”), of Buckeye Partners, L.P., a Delaware
limited partnership (the “Partnership”), as determined by the Committee (as
defined in the Plan). The Plan also permits the granting of rights to receive an
amount in cash equal to, and at the same time as, the cash distributions made by
the Partnership with respect to a Unit during the period such phantom unit is
outstanding (“DERs”). Select management and highly compensated employees of the
Company, the Partnership and the Partnership’s Affiliates (as defined in the
Plan) are eligible to participate in the Plan. Each of the Company, the
Partnership and the Partnership’s Affiliates, as applicable, is referred to
herein as the “Employer.”


B.    In response to the Participant’s election to defer a portion of the
Participant’s Annual Bonus under the Plan, the Committee is making this phantom
unit grant, with DERs, subject to the terms and conditions set forth in this
Agreement and the Plan. The Participant may receive a copy of the Plan or the
LTIP by contacting Todd J. Russo at (610) 904-4505 or trusso@buckeye.com.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Phantom Units. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants to the Participant [●]
Deferral Units (the “Deferral Units”) and [●] Matching Units (the “Matching
Units”) (collectively, the Deferral Units and the Matching Units are referred to
as the “Phantom Units”). The Phantom Units





--------------------------------------------------------------------------------




will become vested in accordance with Paragraph 3 below and will be distributed
in accordance with Paragraph 4 below. Except as otherwise provided below, prior
to the date the Phantom Units are distributed as Units in accordance with
Paragraph 4 below, the Participant will not be deemed to have any voting rights
or cash distribution rights with respect to any Units subject to this grant. For
purposes of this Agreement, each Phantom Unit shall be equivalent to one Unit.


2.Phantom Unit Account. The Company shall establish and maintain a Phantom Unit
account, as a bookkeeping account on its records (the “Phantom Unit Account”),
for the Participant and shall record in such Phantom Unit Account the number of
Deferral Units and Matching Units granted to the Participant pursuant to this
Agreement. The Participant shall not have any interest in any fund or specific
assets of the Employer by reason of this grant or the Phantom Unit Account
established for the Participant.


3.Vesting.
        
(a)    Except as otherwise provided in subparagraphs (b), (c), (d) and (e)
below, the Participant will become vested in the Phantom Units awarded pursuant
to this Agreement on December 15th of the second calendar year (the “Plan Year”)
that is after the Plan Year that the Phantom Units are credited to his or her
Phantom Unit Account (the “Vesting Date”), provided the Participant does not
incur a termination of employment or service with the Employer prior to the
Vesting Date. For example, Phantom Units that are credited to a Participant’s
Unit Account in 2016 will vest on December 15, 2018 provided that the
Participant is continuously employed by, or continuously provides services to,
the Employer from the date that such Phantom Units are credited to his or her
Phantom Unit Account until December 15, 2018.


(b)    Except as otherwise provided in this Agreement, if the Participant
terminates employment or service with the Employer prior to the Vesting Date,
the Phantom Units credited to the Participant’s Phantom Unit Account that have
not vested as of such Vesting Date shall terminate and the corresponding Units
shall be forfeited; provided, however, that if the Participant terminates
employment or service with the Employer on account of death or Disability (as
defined in the Plan), all of the Participant’s unvested Phantom Units shall
become vested as of the date of the Participant’s termination of employment or
service with the Employer on account of death or Disability.


(c)    If the Participant’s employment or service is terminated by the Employer
without Cause (as defined in the Plan) prior to the Vesting Date, the Deferral
Units credited to the Participant’s Phantom Unit Account that have not vested
will immediately vest in full and the Matching Units credited to the
Participant’s Phantom Unit Account that have not vested will vest on a pro-rated
basis based on the portion of the vesting period during which the Participant
was employed by the Employer. For the purpose of determining the number of
Matching Units that become vested pursuant to this subparagraph, the vesting
period commences on the January 1 of the Plan Year that the Company would have
otherwise


2



--------------------------------------------------------------------------------




paid the Annual Bonus to the Participant but for the Participant’s deferral
election and ends on the January 1 that is three years later.


(d)    If a Change of Control (as defined in the Plan) occurs after the Date of
Grant of the Phantom Units subject to this Agreement and while the Participant
is employed by, or providing service to the Employer, but prior to the Vesting
Date, and the Participant terminates employment or service on account of (i) a
termination by the Employer without Cause, or (ii) a resignation for Good Reason
(as defined in the Plan), during the Change of Control Period (as defined in the
Plan), the portion of such Phantom Units credited to the Participant’s Phantom
Unit Account that have not vested shall immediately vest and be paid within the
thirty (30) day period following the termination of employment or service with
the Employer.


(e)    Notwithstanding any other provisions set forth in this Agreement or in
the Plan, if the Participant ceases to be employed by, or provide service to the
Employer on account of a termination by the Employer for Cause or voluntary
separation by the Employee, any Phantom Units credited to the Participant’s
Phantom Unit Account that have not vested as of such date shall immediately
terminate and become null and void.


4.Distribution. All of the Phantom Units credited to the Participant’s Phantom
Unit Account that vest pursuant to Paragraph 3 above shall become converted to
Units to be issued under the LTIP and shall be distributed as soon as
practicable following the date the Phantom Units vest or as set forth in this
Agreement.


5.DERs. From the date the Phantom Units are credited to the Participant’s
Phantom Unit Account through the date the Phantom Units are converted and
distributed pursuant to Paragraph 4 or earlier forfeited, if any distributions
are made by the Partnership with respect to its Units, a DER will be paid to the
Participant as soon as practicable following payment of a distribution. The DERs
will be paid to the Participant in cash or Units as determined by the Committee
in its sole discretion.


6.Acknowledgment by Participant. By executing this grant, the Participant hereby
acknowledges that with respect to any right to a distribution and DERs pursuant
to this Agreement, the Participant is and shall be an unsecured creditor of the
Partnership without any preference as against other unsecured general creditors
of the Partnership, and the Participant hereby covenants for himself or herself,
and anyone at any time claiming through or under the Participant, not to claim
any such preference, and hereby disclaims and waives any such preference that
may at any time be at issue, to the fullest extent permitted by applicable law.
The Participant also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.


3



--------------------------------------------------------------------------------






7.Restrictions on Issuance or Transfer of Units. The obligation of the Company
to deliver Units upon distribution of the Phantom Units shall be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the Units upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of the Units, the Units may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. In the event an exemption from registration under the Securities
Act of 1933 (the “Securities Act”) is available, the Participant, if requested
by the Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws. No sale or disposition of Units
acquired pursuant to this grant by the Participant shall be made in the absence
of an effective registration statement under the Securities Act with respect to
such Units unless an opinion of counsel satisfactory to the Company that such
sale or disposition will not constitute a violation of the Securities Act or any
other applicable securities laws is first obtained.


8.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. In the event of any contradiction,
distinction or difference between this Agreement and the terms of the Plan, the
terms of the Plan will control. This grant is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of Units,
(iii) changes in capitalization of the Partnership, and (iv) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe this Agreement pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder. By receiving this
grant, the Participant hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.


9.Non-Solicitation.  During the Participant’s employment by or provision of
service to the Employer and for a period of one year after the termination of
such employment or service for any reason, the Participant hereby agrees that
the Participant will not, unless acting with the prior written consent of the
Company, directly or indirectly, (a) solicit or divert business from, or attempt
to convert any client, account or customer of the Company, the Partnership, and
the Partnership’s Affiliates (collectively, the “BPL Entities”), nor
(b) directly or indirectly solicit any employee of the BPL Entities or any
person who has been an


4



--------------------------------------------------------------------------------




employee of BPL Entities on or at any time prior to the date hereof (unless such
employee’s employment with a BPL Entity was terminated by such BPL Entity) for
the purpose of soliciting or servicing clients, accounts or customers of the BPL
Entities. Nothing in this Agreement prohibits Participant from hiring an
individual who responds to a job posting made available to the general public so
long as Participant does not solicit or otherwise initiate such contact during
the one year following termination of Participant’s employment.
10.Confidential Information. The Participant recognizes and acknowledges that,
by reason of the Participant’s relationship to the BPL Entities, the Participant
has had and will continue to have access to confidential information of the BPL
Entities, including, without limitation, information and knowledge pertaining to
products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the entities (“Confidential Information”). The Participant acknowledges that
such Confidential Information is a valuable and unique asset and covenants that,
except as permitted in Paragraph 12, the Participant will not, either during or
after the Participant’s employment with or provision of service to the Employer,
disclose or use any such Confidential Information to any person for any reason
whatsoever without the prior written authorization of the Company; unless such
information is in the public domain through no fault of the Participant or
except as may be required by law.


11.Non-Disparagement. Except as provided in Paragraph 12, the Participant hereby
agrees that, in communications with persons other than the BPL Entities, the
Participant shall not disparage in any way and shall always speak well of the
BPL Entities and their employees, and under no circumstances shall the
Participant, in communications with persons other than the BPL Entities,
criticize or disparage any business practice, policy, statement, valuation or
report that is made, conducted or published by such entities or individuals. 
Notwithstanding the foregoing, this Paragraph 11 shall not be construed to
prohibit or restrain any criticism or other statements made in communications
exclusively between or among the BPL Entities or their respective employees,
agents or representatives to the extent such communications or statements are
made in the ordinary course of business or in the discharge by the Participant
of the Participant’s duties and responsibilities on behalf of the BPL Entities.
The obligations of the Participant under this Paragraph 11 shall continue after
the termination of the Participant’s employment with or provision of service to
the Employer. The Participant acknowledges that any violation of this Paragraph
11 may cause irreparable injury to the BPL Entities for which monetary damages
are inadequate and difficult to compute. Accordingly, this Paragraph 11 may be
enforced by specific performance, and prospective breaches of this Paragraph 11
may be enjoined.


12.Reports to Government Entities.  Nothing in this Agreement restricts or
prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange


5



--------------------------------------------------------------------------------




Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  However, to the
maximum extent permitted by law, the Participant hereby waives the Participant’s
right to receive any individual monetary relief from the BPL Entities resulting
from such claims or conduct, regardless of whether the Participant or another
party has filed them, and in the event the Participant obtains such monetary
relief, the BPL Entities will be entitled to an offset against the Phantom
Units.  This Agreement does not limit the Participant’s right to receive an
award from any Regulator that provides awards for providing information relating
to a potential violation of law.  The Participant does not need the prior
authorization of the Company to engage in conduct protected by this paragraph,
and the Participant does not need to notify the Company that the Participant has
engaged in such conduct.  The Participant is hereby notified that federal law
provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.  Pursuant to the Defend Trade Secrets Act of 2016, the
Participant will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of the trade secrets of any of the BPL
Entities that is made by the Participant (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
and solely for the purpose of reporting or investigating a suspected violation
of law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


13.Assignment and Transfers. No Phantom Units or DERs awarded to the Participant
under this Agreement may be transferred, assigned, pledged or encumbered by the
Participant, except (i) by will or by the laws of descent and distribution or
(ii) pursuant to a domestic relations order. Except as set forth above, any
attempt to transfer, assign, pledge or encumber the Phantom Units or DERs by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of Company.


14.Taxes/Withholding. The vesting of Phantom Units, as well as any amounts
received upon distribution of Phantom Units pursuant to Paragraph 4 above, and
the payment of cash or Units for any DERs, is treated as taxable income to the
Participant, subject to withholding, and the Participant shall be solely
responsible for all tax consequences that result from the vesting and
distribution of the Phantom Units, as well as any subsequent sale of Units and
the payment of cash with respect to DERs. The Employer is authorized to withhold
from any payment due or transfer made under this grant or from any compensation
or other amount owing to the Participant, the amount (in cash or Units that
would otherwise be issued pursuant to this grant as determined by the Committee)
of any applicable withholding taxes that are due in respect of this grant, the
lapse of restrictions thereon, or any payment or transfer under this grant and
to take such other action as may be necessary in the opinion of the Employer to
satisfy its withholding obligations for the payment of such taxes. If Units are


6



--------------------------------------------------------------------------------




withheld, the Units withheld may not exceed the minimum applicable tax
withholding amount (except as otherwise determined by the Committee in its sole
discretion).


15.No Rights as Unitholder. The Participant shall not have any rights as a
Unitholder of the Partnership, including the right to any cash distributions
(except as provided in Paragraph 5), or the right to vote, with respect to any
Phantom Units.


16.Employment Not Affected. This grant of Phantom Units and DERs shall not
confer upon the Participant any right to be retained by, or in the employ or
service of, the Employer and shall not interfere in any way with the right of
the Employer to terminate the Participant’s employment or service at any time.
The right of the Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.


17.Effect on Other Benefits. The value of Units and DERs distributed with
respect to the Phantom Units shall not be considered eligible earnings for
purposes of any other plans maintained by the Employer. Neither shall such value
be considered part of the Participant’s compensation for purposes of determining
or calculating other benefits that are based on compensation, such as life
insurance.


18.Amendments. The Company may waive any conditions or rights under and amend
any terms of this Agreement, provided that no change shall materially reduce the
benefit to the Participant without the consent of the Participant, except as
necessary to comply with the requirements of Paragraph 21 below.


19.Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.


20.Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the principal office
of the Company, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of the Employer, or to
such other address as the Participant may designate to the Employer in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.


21.Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with an exemption to section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder. To the extent that any
provision of this Agreement or the Plan would cause a conflict with the
requirements of section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. This Agreement may be
amended without the consent of the Participant in any respect deemed


7



--------------------------------------------------------------------------------




by the Committee to be necessary in order to preserve compliance with section
409A of the Code.


[SIGNATURES APPEAR ON FOLLOWING PAGE]


8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.






BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:
Buckeye Partners, L.P.
By: Buckeye GP LLC, as its general partner
By:_/s/ Todd J. Russo _________________
Todd J. Russo
Senior Vice President, General Counsel and Secretary
 


Date:                     



I hereby accept the Phantom Units and DERs described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all of the decisions and interpretations of the Committee with
respect to this Agreement and the Plan shall be final and binding.




Participant:                     
[●]


Date: _______________________________




9

